DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 02/26/21 and 11/15/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a connector shroud of the claimed invention.

Drawings
3.	The drawings, filed on 02/26/21, are accepted.
Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
5.	Claims 1, 3-5, 7, 9-11, 13-14 and 16 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a telecommunications device fixation assembly comprising a bracket configured to be mounted to a telecommunications fixture and a device holder configured to be removably mounted to the bracket, the device holder defining a device holding portion and a fixation portion, wherein the fixation portion defines at least one pocket configured to receive an edge of the planar wall of the bracket, the fixation portion further including an elastically flexible latch configured to snap fit to a portion of the planar wall of the bracket to fix the device holder to the bracket, wherein the device holding portion of the device holder is configured to hold a cable fan-out and includes a curved profile that is configured to accommodate a curved profile of a jacket of the cable fan-out, wherein the device holding portion of the device holder further defines an opening for receiving a cable-tie for securing the jacket of the cable fan-out against the device holding portion with the curved profile, wherein the cable tie can be looped through the opening and wrapped around the cable fan-out to be mounted to the device holder, in combination with other recited limitations in the claim.  
Claims 3-4, 7, 9 and 10 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 11. Specifically, the prior art fails to disclose a telecommunications device holder for fixedly mounting a telecommunications device to a fixture, the device holder comprising a fixation portion, wherein the fixation portion defines at least one pocket configured to receive an edge of a wall, the fixation portion further including an elastically flexible latch configured to abut against another edge of the wall that is spaced apart from the edge of the wall received by the at least one pocket, wherein the device holding portion is configured to hold a cable fan-out and includes a curved profile that is configured to accommodate a curved profile of a jacket of the cable fan-out, wherein the device holding portion further defines an opening for receiving a cable-tie for securing the jacket of the cable fan-out against the device holding portion with the curved profile, wherein the cable tie can be looped through the opening and wrapped around the cable fan-out to be mounted to the telecommunications device holder, in combination with other recited limitations in the claim.  
Claims 13-14 and 16 depend from claim 11.
7.	The prior art cited on attached IDS and form PTO-892 are the most relevant prior art known. However, the invention of claims 1, 3-5, 7, 9-11, 13-14 and 16 distinguishes over the prior art of record for the following reasons:
	Zimmel et al. (US 2012/0014655 A1) disclose a telecommunications assembly including a housing and a plurality of modules mounted within the housing.
	Weinegger et al. (US 20080292260 A1) teach a cable management system for use with a rack having at least a first and a second side configured to be coupled to at least one piece of electronic equipment comprises a first and a second support configured to be disposed along at least a portion of a first and a second side of the rack.
	Matthews et al. (US 6381393 B1) disclose a connector module includes a housing having a front panel for fiber optic terminations, and an interior. A front fanning strip manages the front cables. A rear fanning strip manages the rear cables within an interior of the housing.
	However, none of the references, either taken singly or in combination with each other, teaches a telecommunications device holder for fixedly mounting a telecommunications device to a fixture.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1, 3-5, 7, 9-11, 13-14 and 16.
	Claims 1, 3-5, 7, 9-11, 13-14 and 16 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883